 Case 3:20-cv-01549-M-BH Document 13 Filed 09/09/20                   Page 1 of 1 PageID 60



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

YOLANDA LAVELL KAISER,                           )
ID # 32626-177,                                  )
             Petitioner,                         )   No. 3:20-CV-1549-M-BH
vs.                                              )   No. 3:15-CR-42-M
                                                 )
UNITED STATES OF AMERICA,                        )
          Respondent.                            )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge for plain error, I am of

the opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are

accepted as the Findings and Conclusions of the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the Amended Petition for Writ of Habeas Corpus Under 28 U.S.C. §

2241 is DISMISSED without prejudice for failure to exhaust administrative remedies.

       A certificate of appealability (COA) is not required for a federal inmate to appeal the

denial of relief under 28 U.S.C. § 2241. See Padilla v. United States, 416 F. 424, 425 (5th Cir.

2005). If the petitioner files a notice of appeal, she must pay the $505.00 appellate filing fee or

submit a motion to proceed in forma pauperis and a properly signed certificate of inmate trust

account.

       SIGNED this 9th day of September, 2020.



                                             _________________________________
                                             BARBARA M. G. LYNN
                                             CHIEF JUDGE
